

CONFIDENTIAL TREATMENT REQUESTED BY MERISEL, INC.
EXHIBIT 10.27

 
Settlement Agreement and Mutual General Release
 
This Settlement Agreement and Mutual General Release (“Agreement”) is made and
entered into as of the 3rd day of February 2005, by and between Merisel, Inc.
and Merisel Americas, Inc. (“Merisel”) and Timothy Jenson, Tina Wurtz, Craig
Wurtz, John Low, D&H Services, LLC (“D&H”), and TDH Enterprises, LLC (“TDH”).
Each is referred to herein as a “Party,” and collectively, as “the Parties.”
Recitals
 
WHEREAS, on November 30, 2004, Merisel commenced an action against Mr. Jenson,
Ms. Wurtz, Mr. Wurtz, John Low, D&H and TDH in the Superior Court of Los Angeles
County, California under Case Number Case No. BC 325224, bearing the caption
Merisel, Inc., et al. v. Jenson, et. al, asserting claims arising out of a the
sale of certain assets and liabilities of Merisel to D&H in August 2004 (the
“Original Action”);
 
WHEREAS, on January 10, 2005, Timothy Jenson filed a Cross-Complaint in the
Original Action asserting claims arising from various contracts between Merisel
and Mr. Jenson, as well as claims for fraud in the inducement, negligent
misrepresentation, common count, work, labor services, violations of labor code,
conversion, invasion of privacy, defamation, intentional infliction of emotional
distress, and negligent infliction of emotional distress (“Cross-Complaint”)
(collectively with the Original Action, “Actions”);
 
WHEREAS, the Parties wish to complete the settlement, compromise, and resolution
of the claims raised in the Actions, on the terms and subject to the conditions
stated herein;
 
Settlement Agreement and General Release
 
* BLANK SPACES CONTAINED CONFIDENTIAL INFORMATION WHICH HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
1

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY MERISEL, INC.
 
The Parties, in consideration of the covenants contained herein, and in
consideration and exchange of the following consideration, hereby stipulate and
agree as follows:
Terms and Conditions
 
1.0  Nature of Agreement
Except as otherwise expressly provided herein, this Agreement, and the monies,
documents, and/or instruments to be paid, exchanged, and/or filed with the
court, constitute a fully executed settlement, accord and satisfaction, and
general and special release of any and all claims and disputes by and between
the Parties for claims now existing or hereinafter that may arise in regard to,
or which in any way relate to or arise out of, the Actions.
 
2.0  Settlement Obligations.
 
2.1  Merisel, Ms. Wurtz, and D&H agree to terminate and rescind the Purchase
Agreement between D&H and Merisel Americas, Inc., which closed on August 18,
2004 (“the Purchase Agreement”). Mr. Jenson, Mr. Wurtz, Mr. Low and TDH each
represent and warranty that they have no direct or indirect interest in D&H or
the Purchase Agreement.
2.2  Ms. Wurtz and D&H agree to execute documents releasing any direct or
indirect claims to title they may have to all assets and liabilities listed on
Schedule A hereto. Mr. Jenson, Mr. Wurtz, Mr. Low and TDH each represent and
warranty that they have no direct or indirect interest in the assets and
liabilities listed on Schedule A hereto.
 
2.3  D&H agrees to pay to Merisel one million, five hundred, forty thousand,
eight hundred twenty-nine dollars and forty-nine cents ($1,540,829.49). D&H
shall wire such funds to an escrow account to be established by [*], and [*]
shall release the funds to Merisel seven (7) days after completion of the
obligations of Section 2.
 
Settlement Agreement and General Release
 
* BLANK SPACES CONTAINED CONFIDENTIAL INFORMATION WHICH HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
2

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY MERISEL, INC.
 
2.4  The collective obligations of Sections 2.1, 2.2, and 2.3 constitute a full
settlement of all of Merisel’s claims, damages, attorneys’ fees and costs.
 
2.5  Merisel, Inc. agrees to pay Timothy Jenson [*], as may be adjusted pursuant
to Section 5 of this Agreement, which payment, along with the obligations of
Sections 2.1, constitutes a full settlement of all of Jenson’s claims, damages,
attorneys’ fees and costs. Merisel shall wire this sum of money into the trust
account of [*], and [*] shall release the funds to Mr. Jenson seven (7) days
after the completion of the obligations of Section 2.
 
2.6  Merisel agrees to assume and pay all liabilities and obligations
transferred to D&H pursuant to the Purchase Agreement.
 
2.7  Merisel agrees to file a request for dismissal with prejudice of the
Original Action and all causes of action pleaded therein.
 
2.8  Jenson agrees to file a request for dismissal with prejudice of the
Cross-Complaint and all causes of action pleaded therein.
 
2.9  The Parties agree that they will cooperate to execute all papers and
documents as may be necessary and proper to fulfill the terms and conditions of
this Agreement.
 
3.0  Release of Claims.
 
Settlement Agreement and General Release
 
* BLANK SPACES CONTAINED CONFIDENTIAL INFORMATION WHICH HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
3

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY MERISEL, INC.
 
3.1  The Parties, and each of them, on their own behalf and on behalf of their
current and former employees, representatives, companies, corporations, business
entities, officers, directors, shareholders, partners, joint venturers,
insurers, trustees, executors, creditors, agents, attorneys, heirs, dependents,
predecessors, successors, assigns, parents, subsidiaries, affiliates, related
companies, and controlling persons, past and present, and each of them, hereby
release and forever discharge the other Parties, and each of their respective
current and former employees, representatives, companies, corporations, business
entities, officers, directors, shareholders, partners, joint venturers,
insurers, trustees, executors, creditors, agents, attorneys, heirs, dependents,
predecessors, successors, assigns, parents, subsidiaries, affiliates, related
companies, and controlling persons, past and present, and each of them, of and
from all claims, liabilities, demands, damages, actions, and causes of action,
at law or in equity, of every kind and nature, including claims for attorneys’
fees or costs, whether known or unknown, existing, claimed to exist or which may
hereafter arise.
 
3.2  Specific Release of Employment Related Claims:
In addition to the release of Section 3.1, Mr. Jenson, his respective current
and former employees, representatives, companies, corporations, business
entities, officers, directors, shareholders, partners, joint venturers,
insurers, trustees, executors, creditors, agents, attorneys, heirs, dependents,
predecessors, successors, assigns, parents, subsidiaries, affiliates, related
companies, and controlling persons, past and present, and each of them,
specifically forever release and discharge:
 
3.2.1  [*]
 
3.2.2  [*]
 
3.2.3  any and all claims arising under the Employee Retirement Income Security
Act of 1974, the Civil Rights Acts of 1866 and 1867, Title VII of the Civil
Rights Act of 1964, as amended, the Civil Rights and Women’s Equity Act of 1991,
Sections 1981 through 1988 of Title 42 of the United States Code, as amended,
the Occupational Safety and Health Act of 1970, the Consolidated Omnibus Budget
Reconciliation Act of 1985, the Family and Medical Leave Act of 1993, the Worker
Adjustment and Retraining Notification Act of 1988, the Vocational
Rehabilitation Act of 1973, the Equal Pay Act of 1963, the Americans with
Disabilities Act, the Fair Labor Standards Act and the National Labor Relations
Act, as amended, the California Fair Employment and Housing Act, the California
Workers’ Compensation Act, the California Unruh and Ralph Civil Rights Act, the
California Alcohol and Drug Rehabilitation Law, the California Equal Pay Law,
any other federal or state anti-discrimination law or any local or municipal
ordinance relating to discrimination in employment or human rights and under the
common law.
 
Settlement Agreement and General Release
 
* BLANK SPACES CONTAINED CONFIDENTIAL INFORMATION WHICH HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
4

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY MERISEL, INC.
 
3.2.4  any and all claims for salary, bonus, severance pay, pension, vacation
pay, life insurance, health or medical insurance, or any other fringe benefits,
other than the payments and benefits provided for in or in accordance with the
Agreement.
 
3.2.5  any and all claims arising out of any other laws and regulations relating
to employment or employment discrimination.
 
3.2.6  any and all claims for attorneys’ fees and costs.
 
3.3  ADEA Release. In addition to the releases of Sections 3.2 and 3.3, Mr.
Jenson, in consideration of the promises of the Merisel set forth in this
Agreement, also hereby releases and discharges Merisel from any and all claims
that Mr. Jenson may have against Merisel arising under the U.S. Age
Discrimination in Employment Act of 1967, as amended, and the applicable rules
and regulations promulgated thereunder (“ADEA”). Mr. Jenson acknowledges that he
understands that the ADEA is a federal statute that prohibits discrimination on
the basis of age in employment, benefits and benefit plans. Mr. Jenson also
understands that, by signing this Agreement, he is waiving all claims against
Merisel, as well as any of its each of its current and former employees,
representatives, companies, corporations, business entities, officers,
directors, shareholders, partners, joint venturers, insurers, trustees,
executors, creditors, agents, attorneys, heirs, dependents, predecessors,
successors, assigns, parents, subsidiaries, affiliates, related companies, and
controlling persons, past and present, and each of them
 
By signing this Agreement, Mr. Jenson hereby acknowledges and confirms the
following:
 
3.3.1  He is providing the release and discharge set forth in this Agreement in
exchange for consideration in addition to anything of value to which Mr. Jenson
is already entitled.
 
3.3.2  Mr. Jenson was advised by the Company in writing to consult with an
attorney of his choice prior to signing this Agreement and to have such attorney
explain to him the terms of this Agreement including, without limitation, the
terms relating to his release of claims arising under the ADEA.
 
Settlement Agreement and General Release
 
* BLANK SPACES CONTAINED CONFIDENTIAL INFORMATION WHICH HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
5

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY MERISEL, INC.
 
3.3.3  Mr. Jenson has read this Agreement carefully and completely and
understands each of the terms thereof.
 
3.3.4  Mr. Jenson is aware that he has twenty-one (21) days in which to consider
the terms of the release contained in this Agreement. To the extent he has
executed this Agreement within less than twenty-one (21) days after its delivery
to him, Mr. Jenson hereby acknowledges that his decision to execute this
Agreement prior to the expiration of such twenty-one (21)-day period was
entirely voluntary. For a period of seven (7) days following the date of Mr.
Jenson’s execution and delivery of this Agreement, Mr. Jenson has the right to
revoke the release contained in this Section (the “Revocation Period”). In the
event that Mr. Jenson exercises his right to revoke the release contained in
this Section, this Agreement will terminate as to all Parties and be of no
further effect, with no liability to any of the Parties. The Revocation Period
shall expire at 5:00 p.m. California time on the last day of the Revocation
Period; provided, however, that if such seventh day is not a business day, the
Revocation Period shall extend to 5:00 p.m. on the next succeeding business day.
No such revocation by Mr. Jenson shall be effective unless it is in writing and
signed by Mr. Jenson and received by Merisel prior to the expiration of the
Revocation Period.
 
3.3.5  As set forth in section 7(f)(1)(C) of the ADEA, as added by the Older
Workers Benefit Protection Act of 1990, Employee understands that Employee is
not waiving any rights or claims provided under ADEA that may arise after this
Agreement is executed by Employee.
 
3.4  In addition to the release of Section 3.1, Merisel, its respective current
and former employees, representatives, companies, corporations, business
entities, officers, directors, shareholders, partners, joint venturers,
insurers, trustees, executors, creditors, agents, attorneys, heirs, dependents,
predecessors, successors, assigns, parents, subsidiaries, affiliates, related
companies, and controlling persons, past and present, and each of them,
specifically forever release and discharge:
 
3.4.1  [*]
 
3.4.2  [*]
 
3.4.3  any and all claims payments of any kind, other than the payments and
benefits provided for in or in accordance with the Agreement.
 
3.4.4  [*]
 
3.4.5  any and all claims for attorneys’ fees and costs.
 
Settlement Agreement and General Release
 
* BLANK SPACES CONTAINED CONFIDENTIAL INFORMATION WHICH HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
6

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY MERISEL, INC.
 
3.5  The Parties specifically understand, acknowledge, and agree that this is a
full and final release of all claims described herein, whether known or unknown,
and whether or not included in the pleadings of the Actions. The Parties
therefore hereby expressly and voluntarily waive all rights or benefits which
each respective Party might otherwise have under California Civil Code Section
1542, which provides:
 
A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected the settlement with the debtor.
 
The Parties further expressly and voluntarily waive any substantially similar or
equivalent statutory, common law, or equitable rights or benefits arising under
the laws of any other jurisdiction. The Parties acknowledge that claims or facts
in addition to or different from those which are now known or believed to exist
may later be discovered with respect to any claim, liability, demand, damage,
action or cause of action that they, or any of them, may possess against each
other, or their respective current and former employees, representatives,
companies, corporations, business entities, officers, directors, shareholders,
partners, joint venturers, insurers, trustees, executors, creditors, agents,
attorneys, heirs, predecessors, successors, assigns, parents, subsidiaries,
affiliates, related companies, and controlling persons, past and present, and
each of them, but each Party nevertheless intends this release to be effective
as a full, general release.
 
3.6 This Agreement is in full settlement, accord, satisfaction, and discharge of
all of the claims described herein. This Agreement has been executed with the
express intention of effectuating the full and final extinguishment of all such
claims.
 
Settlement Agreement and General Release
 
* BLANK SPACES CONTAINED CONFIDENTIAL INFORMATION WHICH HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
7

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY MERISEL, INC.
 
4.0  Responsibility for Fees and Costs
Each of the Parties shall bear and be responsible for his or its own attorneys’
fees and costs associated with the matters and disputes that are the subject
matter of this Agreement.
 
5.0  Tax Responsibilities
 
5.1  The payment of [*] by Merisel, Inc. to Mr. Jenson in Section 2.5 consists
of the following:
 
5.1.1  [*] that currently is being held in an account for Mr. Jenson pursuant to
the [*]. Timothy Jenson and Merisel acknowledge that [*] of this amount had FICA
and Medicare taxes withheld when it was placed in the [*]. Merisel shall
withhold from the remaining amount any applicable federal, state and local
income taxes, and any FICA, Medicare and other payroll deduction that it is
required to pay by law in accordance with the Internal Revenue Service Form W-4
with respect to Mr. Jenson on the date of payment contemplated by this Section.
 
5.1.2  Two hundred thousand dollars ($200,000.00) in severance pay to Mr.
Jenson. Merisel shall withhold from this amount any applicable federal, state
and local income taxes, and any FICA, Medicare and other payroll deduction that
it is required to pay by law in accordance with the Internal Revenue Service
Form W-4 with respect to Mr. Jenson on the date of payment contemplated by this
Section.
 
5.1.3  Fifteen thousand, six hundred forty-four dollars ($15,644.00) in COBRA
reimbursement. Merisel shall withhold from this amount any applicable federal,
state and local income taxes, and any FICA, Medicare and other payroll deduction
that is required by law in accordance with the Internal Revenue Service Form W-4
with respect to Mr. Jenson on the date of payment contemplated by this Section.
 
5.1.4  [*] Merisel shall withhold from this amount any applicable federal, state
and local income taxes, and any FICA, Medicare and other payroll deduction that
it is required to pay by law in accordance with the Internal Revenue Service
Form W-4 with respect to Mr. Jenson on the date of payment contemplated by this
Section.
 
6.0  Denial of Liability
 
6.1  Each Party denies any liability to any other Party, or any other individual
or entity, concerning the claims described in the Actions and in the releases of
Section 3, above. Each Party acknowledges that each other Party continues to
deny liability, disclaim responsibility, and dispute the factual allegations
claimed by any other Party.
 
Settlement Agreement and General Release
 
* BLANK SPACES CONTAINED CONFIDENTIAL INFORMATION WHICH HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
8

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY MERISEL, INC.
 
7.0  Warranties
 
7.1  Each of the Parties respectively represents and warrants that no other
person or entity has claimed or now claims any interest in the subject of this
Agreement, and that no right, claim, liability, demand, damage, action or cause
of action, or any part thereof, of any kind or nature covered by this Agreement,
has been sold, assigned, granted or otherwise transferred to any other person or
entity.
 
7.2  Mr. Jenson, Ms. Wurtz, Mr. Wurtz, Mr. Low, D&H, TDH and each of them,
represent that, except as represented on Schedule B to this Agreement, they have
not collected, received, or otherwise acquired any payments on accounts
receivable, payments on notes or loans, interest payments, tax refunds, or any
other monetary gain from their interest in the assets and liabilities listed on
Schedule A to this Agreement. Should any of these persons and entities become
aware of any such payment, refund or other monetary gain, they will reimburse
Merisel for that amount within ten (10) days of discovery thereof.
 
7.3  Merisel represents and warranties that the check it issued to Mr. Jenson on
November 22, 2004 for [*] has cleared Merisel’s bank account as of the date of
this Agreement.
 
7.4  Each person executing this Agreement on behalf of the Party for whom he
purports to act, represents and warrants that he is duly authorized to execute
this Agreement on behalf of such Party.
 
7.5  Each of the Parties represents and warrants that each has read and
understands this Agreement, and that no promise, inducement, representation or
agreement not expressly set forth herein has been made to them in connection
with this Agreement. The Parties agree that, prior to the execution of this
Agreement, they have apprised themselves of sufficient relevant data, through
resources of their own selection, and have consulted with their respective
counsel, in order that they might intelligently exercise their judgment in
deciding whether to execute this Agreement. The Parties agree that this
Agreement is executed voluntarily and without duress or undue influence of any
nature whatsoever.
 
Settlement Agreement and General Release
 
* BLANK SPACES CONTAINED CONFIDENTIAL INFORMATION WHICH HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
9

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY MERISEL, INC.
 
8.0  Cooperation By Parties
The Parties hereby acknowledge that Merisel’s auditors and other outside
professionals may need to inquire into various matters arising during the period
that Mr. Jenson was CEO and President of Merisel. All Parties hereby covenant
and agree to provide reasonable cooperation to such professionals as requested.
 
9.0  Enforcement of Agreement
It is specifically understood and agreed that this Agreement may be pleaded as a
full and complete defense to and may be used as the basis for an injunction
against any action, arbitration, suit or other proceeding that may be
instituted, prosecuted or attempted in breach of this Agreement. In the event
that litigation is necessary to enforce a provision or provisions of this
Agreement, all costs and attorneys’ fees shall be paid by the non-prevailing
Party or Parties to the prevailing Party or Parties.
 
10.0  Confidentiality
 
10.1  The Parties agree to treat [*] and all “Confidential Information” (as
defined below) as confidential matters not to be disclosed to third
parties.“Confidential Information” means all data, information and materials
related to the any Party or any subsidiary, affiliate, related entity, division
or any of their respective partners, members, employees, consultants, portfolio
companies, or business associates thereof which are not generally known or
available to the public or so known only through improper means whether oral,
graphic, written, electronic or in machine readable form, including [*]. 
 
Settlement Agreement and General Release
 
* BLANK SPACES CONTAINED CONFIDENTIAL INFORMATION WHICH HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
10

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY MERISEL, INC.
 
10.2  Protection of Confidential Information. The Parties and their related
representatives, officers, directors, affiliates, agents, attorneys, assigns,
parents, subsidiaries, related companies and related persons will not, directly
or indirectly, use, make available, sell, disclose or otherwise communicate to
any third party any Confidential Information. The Parties are aware that the
unauthorized disclosure of Confidential Information may be highly prejudicial to
other Parties’ interests, an invasion of privacy, and an improper disclosure of
trade secrets. Without limiting the foregoing, the Parties shall not make copies
of, or otherwise reproduce, Confidential Information unless there is a
legitimate need of the Party for reproduction. The Parties will take all
appropriate steps to safeguard and protect the Confidential Information.
 
10.3  Delivery of Confidential Information. Each party acknowledges that all
Confidential Information is and shall remain the sole, exclusive and valuable
property of the Party to which it belongs and that any other Party shall not
have and shall not acquire any right, title or interest therein. Any and all
printed, typed, written or other material which any Party has or may obtain with
respect to Confidential Information (including without limitation all copyrights
therein) shall be and shall remain the exclusive property of the originating
Party. Each Party understands, however, that any Party may have a legal
obligation not to destroy documents it currently has in its possession, and may
be required by law to produce those documents or reveal the contents of those
documents, regardless of any Party’s view as to whether those documents are the
property of another Party.
 
10.4  Public Disclosure. The Parties acknowledge that Merisel, Inc. is a
publicly traded company and subject to certain disclosure requirements. Despite
anything in this Agreement to the contrary, the Parties may disclose any
Confidential Information to the extent it is required by law.
 
Settlement Agreement and General Release
 
* BLANK SPACES CONTAINED CONFIDENTIAL INFORMATION WHICH HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
11

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY MERISEL, INC.
 
11.0  Press Release and 8K
Upon execution of this Agreement, Merisel, Inc. will issue a press release
announcing the fact of this settlement, and file a corresponding 8K. The content
of the press release, as agreed to by the Parties, is set forth in Schedule C
hereto.
 
12.0  [*]
 
13.0  Public Disclosure
    [*]
 
14.0  Good Faith
This Agreement represents a good faith compromise of disputed claims and is not
and shall not be considered, regarded or described as an admission of liability
or responsibility by any of the Parties.
 
15.0  Entire Agreement; Modification and Amendment
This Agreement constitutes the entire agreement between the Parties, and
supersedes any and all prior oral and written agreements and understandings. The
Agreement may not be altered, amended, or modified or otherwise changed in any
respect whatsoever except by a writing duly executed by the Parties or their
authorized representatives.
 
16.0  Titles, Captions, and Provisions.
 
16.1  All of the provisions of this Agreement are contractual and not mere
recitals, and shall be considered severable, such that if any provision or part
hereof shall at any time be held under any law or ruling to be invalid, such
provision or part shall remain in force to the extent allowed by law, and all
other provisions shall remain in full force and effect and enforceable.
 
Settlement Agreement and General Release
 
* BLANK SPACES CONTAINED CONFIDENTIAL INFORMATION WHICH HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
12

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY MERISEL, INC.
 
16.2  The Recitals set forth above shall be merged in and is part of this
Agreement, and the titles or captions contained in this Agreement are inserted
only as a matter of convenience and for reference and in no way define, limit,
extend or describe the scope of this Agreement or the intent of any provision
herein.
 
17.0  Construction and Jurisdiction
This Agreement shall be construed and enforced according and pursuant to the
laws of the State of California. The Parties agree to the exclusive jurisdiction
of the Los Angeles County Superior Court to enforce the provisions of this
Agreement.
 
18.0  Drafting and Interpretation
The Parties agree that the terms and conditions expressed herein have been
negotiated and that no ambiguity shall be construed against any Party.
 
19.0  Execution and Counterparts
This Agreement may be executed in one or more counterparts and by facsimile
signatures, which, taken together, shall constitute a single document
representing the whole of the agreement between the Parties.
 
 
IN WITNESS WHEREOF, the undersigned have executed this Agreement on the
respective dates set forth below:

        MERISEL, INC.  
   
   
  Date: February 03, 2005 By:   /s/ Donald R. Uzzi  

--------------------------------------------------------------------------------

Donald R. Uzzi   Title: President and CEO of Merisel, Inc.

 

        MERISEL AMERICAS, INC.  
   
   
  Date: February 03, 2005 By:   /s/ Donald R. Uzzi  

--------------------------------------------------------------------------------

Donald R. Uzzi   Title: President and CEO of Merisel Americas, Inc.

 
 
 
Settlement Agreement and General Release
 
* BLANK SPACES CONTAINED CONFIDENTIAL INFORMATION WHICH HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
13

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY MERISEL, INC.
 

           
   
   
  Date: February 03, 2005 By:   /s/ Timothy Jenson  

--------------------------------------------------------------------------------

Timothy Jenson    

 

           
   
   
  Date: February 03, 2005 By:   /s/ Tina Wurtz  

--------------------------------------------------------------------------------

Tina Wurtz    




           
   
   
  Date: February 03, 2005 By:   /s/ Craig Wurtz  

--------------------------------------------------------------------------------

Craig Wurtz    

 

           
   
   
  Date: February 03, 2005 By:   /s/ John Low  

--------------------------------------------------------------------------------

  Title: John Low

 

        D&H Services, LLC  
   
   
  Date: February 03, 2005 By:   /s/ Tina Wurtz  

--------------------------------------------------------------------------------

Tina Wurtz    

 

        TDH Enterprises, LLC  
   
   
  Date: February 03, 2005 By:   /s/ Timothy Jenson  

--------------------------------------------------------------------------------

Timothy Jenson    

 
Settlement Agreement and General Release
 
* BLANK SPACES CONTAINED CONFIDENTIAL INFORMATION WHICH HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 
14

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY MERISEL, INC.
 
APPROVED AS TO FORM BY:
 



        SHEARMAN & STERLING, LLP  
   
   
  Date: February 03, 2005 By:   /s/ Alan S. Goudiss  

--------------------------------------------------------------------------------

Alan S. Goudiss   Attorneys for Merisel, Inc. and Merisel Americas, Inc.

 

        SMITH, CHAPMAN & CAMPBELL  
   
   
  Date: February 03, 2005 By:   /s/ Steven Smith  

--------------------------------------------------------------------------------

Steven Smith   Attorneys for Timothy Jenson and TDH Enterprises, LLC.

 


 

Settlement Agreement and General Release
 
* BLANK SPACES CONTAINED CONFIDENTIAL INFORMATION WHICH HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

15

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY MERISEL, INC.

 
 

        JULANDER, BROWN & BOLLARD  
   
   
  Date: February 03, 2005 By:   /s/ William C. Bollard  

--------------------------------------------------------------------------------

William C. Bollard   Attorneys for Tina Wurtz, Craig Wurtz, John Low and D&H
Services, LLC


 

Settlement Agreement and General Release
 
* BLANK SPACES CONTAINED CONFIDENTIAL INFORMATION WHICH HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
16

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY MERISEL, INC.

Schedule A


D&H Services, LLC (“D&H”) and Tina Wurtz will transfer and deliver to Merisel
Americas, Inc., subject to the terms and conditions of this Agreement, and
Merisel Americas, Inc. shall accept from D&H and Tina Wurtz, all direct or
indirect right, title and interest they may have in the following assets,
without limitation:





1.  
The trademarks and patents that D&H obtained pursuant to the Purchase Agreement.




2.  
The tradenames, intellectual property and other intangible rights of whatever
nature that D&H obtained pursuant to the Purchase Agreement.




3.  
Any machinery, equipment, supplies and furniture that D&H obtained pursuant to
the Purchase Agreement of which it still has custody and control as of the date
of this Agreement, along with any compensation received by D&H for any
machinery, equipment, supplies and furniture that D&H obtained pursuant to the
Purchase Agreement of which it no longer has custody or control.




4.  
All supplier lists, sales files, business development information, databases,
price lists and pricing records and schedules, accounting records, rate records,
sales literature, technical literature, information and know-how, general
intangibles, licenses (to the extent transferred), trade association or other
memberships (to the extent transferred), and any other books, documents,
instruments and records transferred to D&H pursuant to the Purchase Agreement.




5.  
D&H’s interest in the customer lists that were purchased pursuant to the
Purchase Agreement;




6.  
All receivables purchased pursuant to the Purchase Agreement that remain
uncollected as of the date of this Agreement, as well as payment for any
receivables collected after the date of the Purchase Agreement that are not
reflected on Schedule B.




7.  
All goodwill transferred pursuant to the Purchase Agreement.




8.  
All issued and outstanding capital stock of the subsidiaries transferred
pursuant to the Purchase Agreement;




9.  
All real property, or interests in real property, in the same condition as such
property was transferred to D&H. These properties consist of the following:




·  
Operating Agreement between Merisel Properties, Inc. and DCF I, LLC dated as of
February 2, 2004, as amended;




·  
Purchase Money Note dated May 20, 2002;




·  
Purchase Money Deed of Trust between Merisel Properties and DCF I, LLC dated May
20, 2002;




·  
Construction Promissory Note dated May 20, 2002;




·  
Deed of Trust and Security Agreement between Merisel Properties and DCF I, LLC
dated May 20, 2002;




·  
Construction Loan Agreement between Merisel Properties, Inc. Anthony Dilweg, and
DCF I, LLC dated May 20, 2002 and related guaranty; and




·  
Agreement between Merisel Properties, Inc. and Creedmore Partners dated May 12,
2004.



Mr. Jenson, Mr. Wurtz, Mr. Low and TDH each represent and warranty that they
have no direct or indirect interest in any of the assets and liabilities listed
above.
 
Settlement Agreement and General Release
 
* BLANK SPACES CONTAINED CONFIDENTIAL INFORMATION WHICH HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY MERISEL, INC.



Schedule B


D&H Services, LLC (“D&H”) and Tina Wurtz represent and warranty that they have
collected, received, or otherwise acquired the following payments on accounts
receivable, payments on notes or loans, interest payments, tax refunds, or any
other monetary gain from their interest in the assets and liabilities listed on
Schedule A of this Agreement:



·  
Cash payment of $47,623, received from Merisel on or about August 25, 2004.

·  
Cash payment of $1,715,177, received from Merisel on or about November 1, 2004.

·  
[*] collection of $3,429, received on or about December 6, 2004.

·  
Check from [*] for $4,670, received on or about January 27, 2005.

·  
[*] interest payment in the amount of $8,554 received on or about December 6,
2004

·  
[*] interest payment in the amount of $6,717 received on or about January 12,
2005



 
Mr. Jenson, Ms. Wurtz, Mr. Wurtz, Mr. Low, D&H, TDH and each of them, represent
that, except as represented above, they have not collected, received, or
otherwise acquired any payments on accounts receivable, payments on notes or
loans, interest payments, tax refunds, or any other monetary gain from their
interest in the assets and liabilities listed on Schedule A to this Agreement.
Should any of these persons and entities become aware of any such payment,
refund or other monetary gain, they will reimburse Merisel for that amount
within ten (10) days of discovery thereof.
 
Settlement Agreement and General Release
 
* BLANK SPACES CONTAINED CONFIDENTIAL INFORMATION WHICH HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY MERISEL, INC.

SCHEDULE C




FOR IMMEDIATE RELEASE
 
                                                                        Contact:
                                                                        Chief
Executive Officer
                                                                        (310)
615-6850
 
MERISEL AND FORMER CHIEF EXECUTIVE OFFICER SETTLE DISPUTE




EL SEGUNDO, Calif. (February --, 2005) — Merisel, Inc. (the “Company” or
“Merisel”) today announced that it has amicably settled its dispute with former
President & Chief Executive Officer, Timothy N. Jenson, D&H Services, LLC
(“D&H”) and other parties. The terms of the settlement are confidential. As part
of the settlement, Mr. Jenson will receive certain cash payments, and D&H will
transfer to Merisel Americas, Inc., a wholly owned operating subsidiary of
Merisel, certain cash, assets and liabilities related to the Purchase Agreement
between Merisel America, Inc. and D&H that closed in August 2004.


Except for the historical information contained herein, the matters discussed in
this news release constitute forward-looking information that involves risks and
uncertainties. Merisel’s actual results could differ materially from those
indicated by the forward-looking information. Among the factors that could
impact actual results are demand trends in the computer products industry,
competitive issues, changes in manufacturer terms and conditions, and other
items detailed in the company’s SEC filings.
 
Settlement Agreement and General Release
 
* BLANK SPACES CONTAINED CONFIDENTIAL INFORMATION WHICH HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.


--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY MERISEL, INC.




Schedule D


[*]
 
Settlement Agreement and General Release
 
* BLANK SPACES CONTAINED CONFIDENTIAL INFORMATION WHICH HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.